Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 20, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  160899 & (92)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160899
                                                                    COA: 342166
                                                                    Wayne CC: 16-008289-FC
  LEMOND KINGSLEY BOYD,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 17, 2019
  judgment of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Wayne Circuit Court for an
  evidentiary hearing pursuant to People v Ginther, 390 Mich 436 (1973), to consider
  whether appellate counsel was ineffective for failing to move the trial court for a Ginther
  hearing and trial counsel was ineffective for not calling the defendant as a witness to
  support a self-defense claim. On remand, the trial court shall order the State Appellate
  Defender Office, if feasible, to represent the defendant. The motion to expand the record
  is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 20, 2020
         p0513
                                                                               Clerk